Citation Nr: 0022907	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss prior to June 10, 1999, and to an 
evaluation in excess of 30 percent thereafter.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from March 1967 to March 1969.  
His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to June 10, 1999, the veteran manifested Level II 
hearing in his right ear and Level IV hearing in his left 
ear.

3.  As of June 10, 1999, the veteran manifested Level V 
hearing in his right ear and Level VIII hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss, prior to June 10, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6101 (1998 
& 1999).

2.  The schedular criteria for an evaluation in excess of 
30 percent for bilateral hearing loss, as of June 10, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.85-4.86, Diagnostic Code 6100 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he should be assigned a higher 
evaluation for his hearing loss, which is steadily worsening.  
The preliminary question for the Board is whether the veteran 
has presented a well-grounded claim within the meaning of 
38 U.S.C.A. §§ 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  In light of the veteran's 
allegation that his hearing is worsening, the Board finds 
that the veteran's claim is well grounded.  The Board also 
finds that all relevant evidence has been obtained and 
properly developed, and that no further assistance to the 
veteran is required to fulfill the duty to assist.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).  Where entitlement to service 
connection has already been established and an increase in 
the disability evaluation is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In addition, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating service-connected hearing loss, disability 
evaluations are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity to 
Level XI for profound deafness.  VA audiological examinations 
are conducted using controlled speech discrimination and pure 
tone audiometry tests.  

The vertical lines in Table VI represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in 
Table VI represent nine categories of decibel loss based on 
the pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.  38 C.F.R. §§ 
4.85(h), 4.87 (1998 & 1999).

The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87 (1998 & 1999).

Effective June 10, 1999, regulatory changes were made to that 
portion of the rating schedule pertaining to diseases of the 
ear.  These changes affected the criteria for evaluating 
hearing loss.  The method described above using Tables VI 
and VII was not amended.  However, 38 C.F.R. § 4.86, which is 
applicable to the veteran's claim, was amended.  The 
provision of 38 C.F.R. § 4.86(a) now provides that:

When the puretone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86(a) (1999).

In this case, the evidence for the Board's consideration 
consists of VA audiological examinations performed in May 
1997 and October 1998, and treatment records dated from 
August 1995 to August 1998.  The latter records do not 
contain the clinical findings necessary to evaluate the 
veteran's hearing loss.  

According to the October 1998 report of VA audiological 
examination, whose findings indicate more severe hearing loss 
than was shown in May 1997, the veteran had the following 
pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
65
75
80
69
LEFT
65
75
90
105
84

In addition, his speech recognition scores were 92 percent 
for the right ear and 84 percent for the left ear.

Applying this evidence to Table VI yields numeric 
designations of Level II hearing in the right ear and Level 
IV hearing in the left ear.  When these designations are 
applied to Table VII, they yield a noncompensable evaluation.  
As such, the requirements for an evaluation in excess of 10 
percent for bilateral hearing loss, prior to June 10, 1999, 
have not been met.

However, as stated previously, as of June 10, 1999, 
regulatory changes were made which permit an alternative 
method of evaluating hearing loss in certain circumstances.  
Specifically, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  In this case, during the October 1998 examination, 
the values at all frequencies for both of the veteran's ears 
were greater than 55 decibels.  Therefore, the alternative 
method of evaluation noted above is applicable.  Based on 
that method, under Table VIA, the veteran has Level V hearing 
in his right ear and Level VIII hearing in his left ear.  
Applying these two values to Table VII yields an evaluation 
of 30 percent for the veteran's bilateral hearing loss.  This 
evaluation may be assigned as of the effective date of the 
change in regulation, which in this case is June 10, 1999.  
See 38 C.F.R. §§ 3.114, 3.400(p) (1999).  

In light of the above, the Board finds that, prior to 
June 10, 1999, the veteran's bilateral hearing loss warranted 
no more than a 10 percent evaluation under the criteria then 
in effect.  It also finds that, as of June 10, 1999, based on 
the revised rating criteria in 38 C.F.R. § 4.86(a), the 
veteran's bilateral hearing loss warrants no more than a 
30 percent evaluation.

In reaching this decision, the Board considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1999), including 38 C.F.R. 
§ 3.321(b)(1), regardless of whether or not they were raised 
by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The veteran has not asserted and the evidence does 
not show that the veteran's bilateral hearing loss has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impractible 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337, 
339-40 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss prior to June 10, 1999, and to an evaluation in excess 
of 30 percent thereafter is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

